Citation Nr: 1600150	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.

3.  Entitlement to burial benefits.

4.  Entitlement to service connection for swelling of the groin.

5.  Entitlement to service connection for left ankle sprain.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for 38 U.S.C.A. § 1151 for pathological fracture of the right pubic ramus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant and Renee Pace


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1977, and died in April 2010.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, April 2009, July 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a video conference hearing chaired by the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is associated with the claims file.
The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for cause of death, swelling of the groin, left ankle sprain, tinnitus, bilateral hearing loss, and 38 U.S.C.A. § 1151 for pathological fracture of the right pubic ramus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in April 2010.  The death certificate listed heart metastases and metastatic soft tissue sarcoma as the causes of death.
 
2.  At the time of the Veteran's death, he was not service connected for any disability.
 
3. The Veteran was not rated totally disabled due to a service connected disability during the 10 years prior to his death. 

4.  The Veteran's burial/final expenses were paid by insurance and not the appellant.






CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. § 3.22 (2015).

2.  The criteria for payment of VA burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.1600 through 3.1612 (2013) and §§ 3.1700 through 3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in March 2015, the appellant was notified of the evidence necessary to substantiate her claim.  The Veteran was not service-connected for any disabilities at the time of his death.  The letter identified what information she needed to provide and what information and evidence that VA would attempt to obtain. 

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA and private treatment records have been obtained.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.

The VCAA is not applicable to the Veteran's claim for entitlement to burial benefits since the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).



II.  DIC pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service-connected, under certain specific conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a Veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.
 
At the time of the Veteran's death, the Veteran did not have a service-connected disability.  Accordingly, the criteria that he be in receipt of, or entitled to receive, a total disability rating for at least 10 continuous years preceding death are not met.  There is no other basis upon which this claim may be granted.  38 C.F.R. § 3.22.  Accordingly, there is no entitlement under the law to the benefit sought and this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994).

III.  Burial benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600  through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.  As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.

The appellant's July 2010 application for burial benefits reflects that the total expense of burial, funeral, transportation, and if claimed, burial plot, was paid with insurance benefits.  As the appellant does not allege that she incurred personal burial expenses in connection with the Veteran's death, the appellant is not entitled to burial benefits.  See 38 C.F.R. § 3.1600, 3.1702.  

The Board is sympathetic with the appellant's loss and acknowledges the Veteran's many years of honorable service to our country; however, as a matter of law, entitlement to VA burial benefits is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to VA burial benefits is denied.


REMAND

Concerning the claims for service connection for bilateral hearing loss and tinnitus, the Board construes the Veteran's January 2010 application for compensation and/or pension as a notice of disagreement with the February 2009 and April 2009 rating decisions that denied these claims.  Concerning the claims for service connection for swelling of the groin, left ankle sprain, and 38 U.S.C.A. § 1151 for pathological fracture of the right pubic ramus, the Board construes language in the October 2011 VA Form 9 and January 2012 statement in support of claim as expressing disagreement with the September 2011 rating decision that denied these claims.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore these claims must be remanded to provide him that document and afford him an opportunity to perfect an appeal of those issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The Veteran's death certificate listed heart metastases and metastatic soft tissue sarcoma as the causes of death.  Treatment records showed a diagnosis of pelvic sarcoma.  As to the issue of entitlement to service connection for cause of death, the Board finds that it is inextricably intertwined with the issue of entitlement to service connection for swelling of the groin.  See Harris v. Derwinski, 1 Vet. App. 180   (1991).  As such, on remand, the RO should first adjudicate the issue of service connection for swelling of the groin before adjudicating the issue of entitlement to service connection for cause of death.

The AOJ should also obtain any outstanding VA and private treatment records, as well as obtain the Veteran's disability records from the Social Security Administration (SSA).  The claims file reflects that the Veteran was in receipt of SSA disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses service connection for bilateral hearing loss, tinnitus, swelling of the groin, left ankle sprain, and 38 U.S.C.A. § 1151 for pathological fracture of the right pubic ramus.  The appellant must be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.
2.  Contact the appellant and request that she identify any and all outstanding VA and private treatment records related to her claims for service connection for cause of death, swelling of the groin, left ankle sprain, tinnitus, bilateral hearing loss, and 38 U.S.C.A. § 1151 for pathological fracture of the right pubic ramus.  After obtaining the necessary authorization forms from the appellant, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

3.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  Associate these records with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the appellant should be notified of such.  

4.  If, and only if, the appellant perfects her appeals for her claims of service connection for bilateral hearing loss, tinnitus, swelling of the groin, left ankle sprain, and 38 U.S.C.A. § 1151 for pathological fracture of the right pubic ramus should it be returned to the Board for further appellate consideration.

5.  Readjudicate the appeal of the issue of entitlement to service connection for cause of death.  If the benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative, and provide an opportunity to respond before the case is returned to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


